DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 have been considered by the examiner.

Response to Arguments
Regarding the previous specification objections, the previous specification objections are withdrawn in light of the present specification amendments. 
Regarding the previous claim objections, the previous claim objections are withdrawn in light of the present claim amendments. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102017007422A1 (“Bakhach”).
As per claim(s) 1, 11, 12, Bakhach discloses a method for determining at least one characteristic value of a drivetrain installed in a motor vehicle which is at least partially electrically driven, comprising; 
conducting at least one measuring run for an electrical machine of the drivetrain, the electrical machine coupling electrical parts of the drivetrain to mechanical parts of the drivetrain (see at least abstract, [0032]: measurement of the electric machine 14 at specific operating points which can take place during normal operation of the electric machine 14, [0037]: rotor is rotated relative to the stator, and while the rotor rotates relative to the stator, the open circuit voltage is detected in the inverter 10 connected to the electric machine 14. Furthermore, the manufacturing tolerances in the state of the electric machine 14 which is completely installed in the motor vehicle are determined as a function of the sensed open-circuit voltage and as a function of the short-circuit current which flows at least through the inverter 10 and which is sensed while the rotor rotates relative to the stator); 
the at least one measuring run comprising: 
actuating at least one mechanical component of the motor vehicle to set and maintain a predetermined mechanical boundary condition for the electric machine or using at least one vehicle-external mechanical component to set and maintain the predetermined boundary condition for the electric machine (see at least abstract, [0005], [0032]-[0035]: electric machine 14, which is a first torque source, can be connected in as illustrated in FIGS. 1 and 2 in with a second torque source, in the present case the internal combustion engine 16 and the rotor can be driven by the internal combustion engine 16. In the present case, the motor vehicle can be the hybrid vehicle which has both the electric machine 14 and the internal combustion engine 16. The internal combustion engine 16 is coupled to the electric machine 14 such that the internal combustion engine 16 rotates the rotor of the electric machine 14 during idling when the motor vehicle is stationary, [0036]: for bringing the rotor into rotation is external driving of the electric machine 14, provided no second torque source is available, [0037]: the motor vehicle can be raised so that the wheels can rotate freely. In this case, the electric machine 14 is operated in a speed-controlled manner with active inverter 10 in a decoupled state from the wheels or with freely rotating wheels, [0038]: When a desired rotational speed is reached, the inverter 10 becomes passive, the rotor continues to rotate due to mass inertia, in this case, either the open-circuit voltage or the short-circuit current can be measured. When measuring the short circuit current, the rotor of the electric machine 14 is braked very quickly, but can be measured briefly here,); 
generating a drive voltage commanded by a control device of the motor vehicle by controlling at least one of the electrical parts of the drivetrain, the drive voltage resulting in a drive torque applied to a rotor of the electrical machine (see at least abstract, [0005]: open-circuit voltage and the short-circuit current are characteristic variables for the electric machine, which may be, for example, a permanently excited synchronous machine, [0032]-[0035]: electric machine 14, which is a first torque source, can be connected in as illustrated in FIGS. 1 and 2 in with a second torque source, in the present case the internal combustion engine 16 and the rotor can be driven by the internal combustion engine 16. In the present case, the motor vehicle can be the hybrid vehicle which has both the electric machine 14 and the internal combustion engine 16. The internal combustion engine 16 is coupled to the electric machine 14 such that the internal combustion engine 16 rotates the rotor of the electric machine 14 during idling when the motor vehicle is stationary, [0036]: for bringing the rotor into rotation is external driving of the electric machine 14, provided no second torque source is available, [0037]: the motor vehicle can be raised so that the wheels can rotate freely. In this case, the electric machine 14 is operated in a speed-controlled manner with active inverter 10 in a decoupled state from the wheels or with freely rotating wheels, [0038], claims 1-5: method for determining manufacturing tolerances of an electric machine (14) installed in a motor vehicle and having a stator and a rotor rotatable relative to the stator, in which the electric machine (14) is supplied with energy from a battery (12) via an inverter (10) connected to the electric machine (14) and is thereby operated at least two operating points; a rotational speed of the rotor is measured at the respective operating point; an intermediate circuit voltage present in the inverter (10) is measured at the respective operating point; an open circuit voltage is determined depending on a first of the voltages; a short circuit current is determined depending on the second voltage; and the manufacturing tolerances are determined depending on the open circuit voltage and the short circuit current); and 
detecting at least one response signal which results using a measuring device of the motor vehicle (see at least abstract, [0005], [0032]-[0035]: electric machine 14, which is a first torque source, can be connected in as illustrated in FIGS. 1 and 2 in with a second torque source, in the present case the internal combustion engine 16 and the rotor can be driven by the internal combustion engine 16. In the present case, the motor vehicle can be the hybrid vehicle which has both the electric machine 14 and the internal combustion engine 16. The internal combustion engine 16 is coupled to the electric machine 14 such that the internal combustion engine 16 rotates the rotor of the electric machine 14 during idling when the motor vehicle is stationary, [0036]: for bringing the rotor into rotation is external driving of the electric machine 14, provided no second torque source is available, [0037]: the motor vehicle can be raised so that the wheels can rotate freely. In this case, the electric machine 14 is operated in a speed-controlled manner with active inverter 10 in a decoupled state from the wheels or with freely rotating wheels, [0038]: When a desired rotational speed is reached, the inverter 10 becomes passive, the rotor continues to rotate due to mass inertia, in this case, either the open-circuit voltage or the short-circuit current can be measured. When measuring the short circuit current, the rotor of the electric machine 14 is braked very quickly, but can be measured briefly here, claims 1-5: method for determining manufacturing tolerances of an electric machine (14) installed in a motor vehicle and having a stator and a rotor rotatable relative to the stator, in which the electric machine (14) is supplied with energy from a battery (12) via an inverter (10) connected to the electric machine (14) and is thereby operated at least two operating points; a rotational speed of the rotor is measured at the respective operating point; an intermediate circuit voltage present in the inverter (10) is measured at the respective operating point; an open circuit voltage is determined depending on a first of the voltages; a short circuit current is determined depending on the second voltage; and the manufacturing tolerances are determined depending on the open circuit voltage and the short circuit current), and 
determining the at least one characteristic value of the drivetrain based on the at least one response signal using a predetermined calculation rule (see at least abstract, [0005], [0032]-[0042]: manufacturing tolerances are determined as a function of the open-circuit voltage and the short-circuit current, claims 1-5: method for determining manufacturing tolerances of an electric machine (14) installed in a motor vehicle and having a stator and a rotor rotatable relative to the stator, in which the electric machine (14) is supplied with energy from a battery (12) via an inverter (10) connected to the electric machine (14) and is thereby operated at least two operating points; a rotational speed of the rotor is measured at the respective operating point; an intermediate circuit voltage present in the inverter (10) is measured at the respective operating point; an open circuit voltage is determined depending on a first of the voltages; a short circuit current is determined depending on the second voltage; and the manufacturing tolerances are determined depending on the open circuit voltage and the short circuit current).

As per claim(s) 4, Bakhach discloses wherein the predetermined mechanical boundary condition is set and maintained by opening a clutch of the drivetrain to allow the electrical machine to operate without load (see at least abstract, [0032]-[0042]: no second torque source is available and the electric machine 14 can be decoupled from wheels of the chassis of the motor vehicle, in particular via the transmission or via the clutch.).

As per claim(s) 5, Bakhach discloses wherein the at least one response signal comprises a measured machine current of the electrical machine (see at least abstract, [0005], [0032]-[0042]: manufacturing tolerances are determined as a function of the open-circuit voltage and the short-circuit current, claims 1-5: method for determining manufacturing tolerances of an electric machine (14) installed in a motor vehicle and having a stator and a rotor rotatable relative to the stator, in which the electric machine (14) is supplied with energy from a battery (12) via an inverter (10) connected to the electric machine (14) and is thereby operated at least two operating points; a rotational speed of the rotor is measured at the respective operating point; an intermediate circuit voltage present in the inverter (10) is measured at the respective operating point; an open circuit voltage is determined depending on a first of the voltages; a short circuit current is determined depending on the second voltage; and the manufacturing tolerances are determined depending on the open circuit voltage and the short circuit current), 
wherein the predetermined calculation rule includes one or more equations for an idling test (see at least abstract, [0005], [0032]-[0042]: manufacturing tolerances are determined as a function of the open-circuit voltage and the short-circuit current; internal combustion engine 16 is coupled to the electric machine 14 such that the internal combustion engine 16 rotates the rotor of the electric machine 14 during idling when the motor vehicle is stationary; The open circuit voltage can then be calculated from equations 1 and 2, claims 1-5: method for determining manufacturing tolerances of an electric machine (14) installed in a motor vehicle and having a stator and a rotor rotatable relative to the stator, in which the electric machine (14) is supplied with energy from a battery (12) via an inverter (10) connected to the electric machine (14) and is thereby operated at least two operating points; a rotational speed of the rotor is measured at the respective operating point; an intermediate circuit voltage present in the inverter (10) is measured at the respective operating point; an open circuit voltage is determined depending on a first of the voltages; a short circuit current is determined depending on the second voltage; and the manufacturing tolerances are determined depending on the open circuit voltage and the short circuit current), and 
wherein the at least one characteristic value determined is at least one of a machine constant, an armature inductance, and a self-inductance of a stator of the electrical machine (see at least abstract, [0024], claims 1-5). 

As per claim(s) 6, Bakhach discloses wherein the at least one response signal comprises a measured rotational speed of the electrical machine during a startup of the rotor, and wherein the at least one characteristic value determined comprises a mechanical parameter of the electrical machine (see at least claim 5: method for determining manufacturing tolerances of an electric machine (14) installed in a motor vehicle and having a stator and a rotor rotatable relative to the stator, in which the electric machine (14) is supplied with energy from a battery (12) via an inverter (10) connected to the electric machine (14) and is thereby operated at least two operating points; a rotational speed of the rotor is measured at the respective operating point; an intermediate circuit voltage present in the inverter (10) is measured at the respective operating point; an open circuit voltage is determined depending on a first of the voltages; a short circuit current is determined depending on the second voltage; and the manufacturing tolerances are determined depending on the open circuit voltage and the short circuit current).

As per claim(s) 7, Bakhach discloses wherein the predetermined mechanical boundary condition is set and maintained at least partially by the vehicle-external mechanical component, the vehicle-external mechanical component being located outside the vehicle (see at least abstract, [0036]: an operation on a roller test bench can be implemented in which wheels of a chassis of the motor vehicle are externally driven by means of the roller test bench, so that the rotor of the electric machine 14 is rotated by the drive train, [0037]: the electric machine 14 is operated in a speed-controlled manner with active inverter 10 in a decoupled state from the wheels or with freely rotating wheels).

As per claim(s) 8, Bakhach discloses wherein the vehicle-external mechanical component is used to compensate for at least one of friction and moments of inertia (see at least abstract, [0036]: In electric vehicles, but also in serial hybrid vehicles, the electric machine 14 is often connected on the drive side to axles of a chassis of the motor vehicle. As a result, the rotor of the electric machine 14 cannot rotate freely in the automobile. In order to illustrate the measurement in this environment, on the one hand, an operation on a roller test bench can be implemented in which wheels of a chassis of the motor vehicle are externally driven by means of the roller test bench, so that the rotor of the electric machine 14 is rotated by the drive train. Alternatively, a measurement can be carried out during travel of the motor vehicle. In this case, the electric machine 14 can first accelerate the motor vehicle in order to then go into a passive state and carry out the measurement., [0037]), and 
wherein the vehicle-external mechanical component is operated according to a model for evaluating measured signals, the model considering for one or more of the mechanical parts of the drivetrain at least one of elasticity, bending moment, and moments of inertia (see at least abstract, [0024]-[0025], [0036]: In electric vehicles, but also in serial hybrid vehicles, the electric machine 14 is often connected on the drive side to axles of a chassis of the motor vehicle. As a result, the rotor of the electric machine 14 cannot rotate freely in the automobile. In order to illustrate the measurement in this environment, on the one hand, an operation on a roller test bench can be implemented in which wheels of a chassis of the motor vehicle are externally driven by means of the roller test bench, so that the rotor of the electric machine 14 is rotated by the drive train. Alternatively, a measurement can be carried out during travel of the motor vehicle. In this case, the electric machine 14 can first accelerate the motor vehicle in order to then go into a passive state and carry out the measurement., [0037]). 

As per claim(s) 9, Bakhach discloses wherein the electrical parts of the drivetrain comprise a power electronics system which is used to generate the drive voltage, wherein the drive voltage is generated using switchable battery cells, and wherein a curve of the drive voltage over time is set by successively adding or removing one or more of the switchable battery cells to an electrical circuit of the power electronics system (see at least abstract, claims 1-5: rotor is rotated by means of energy from a battery (12) via the inverter (10) and the inverter (10) is subsequently decoupled from the battery (12), [0010], [0020]: battery 12 is designed as a high-voltage battery, [0032]-[0037]).

As per claim(s) 10, Bakhach discloses wherein the predetermined mechanical boundary condition is set and maintained during a stationary phase of the motor vehicle (see at least abstract, [0007], [0035]-[0036]: In order to illustrate the measurement in this environment, on the one hand, an operation on a roller test bench can be implemented in which wheels of a chassis of the motor vehicle are externally driven by means of the roller test bench, so that the rotor of the electric machine 14 is rotated by the drive train). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakhach in view of US 20110264341 (“Heyl”).
As per claim(s) 2, Bakhach discloses wherein actuating a brake system of the motor vehicle to brake when measuring the short circuit current (see at least abstract, [0038]: When a desired rotational speed is reached, the inverter 10 becomes passive. The rotor continues to rotate due to mass inertia. In this case, either the open-circuit voltage or the short-circuit current can be measured. When measuring the short-circuit current, the rotor of the electric machine 14 is braked very quickly, but can be measured briefly here.), 
wherein the at least one response signal comprises a measured machine current of the electrical machine (see at least abstract, [0024]-[0025]: Current strengths and voltages are recorded for determining the magnetic flux. From these, by switching equations 1 and 2, the magnetic fluxes ψd(id, iq) and ψq(id, iq) can be determined, [0032]-[0042]: manufacturing tolerances are determined as a function of the open-circuit voltage and the short-circuit current, claims 1-5: method for determining manufacturing tolerances of an electric machine (14) installed in a motor vehicle and having a stator and a rotor rotatable relative to the stator, in which the electric machine (14) is supplied with energy from a battery (12) via an inverter (10) connected to the electric machine (14) and is thereby operated at least two operating points; a rotational speed of the rotor is measured at the respective operating point; an intermediate circuit voltage present in the inverter (10) is measured at the respective operating point; an open circuit voltage is determined depending on a first of the voltages; a short circuit current is determined depending on the second voltage; and the manufacturing tolerances are determined depending on the open circuit voltage and the short circuit current), and 
wherein the predetermined calculation rule includes one or more equations for a short circuit test (see at least abstract, [0024]-[0025]: Current strengths and voltages are recorded for determining the magnetic flux. From these, by switching equations 1 and 2, the magnetic fluxes  can be determined, [0038]-[0043]).
Bakhach does not explicitly disclose wherein the predetermined mechanical boundary condition is set and maintained by actuating a brake system of the motor vehicle to brake at least one wheel of the motor vehicle. 
However, Heyl teaches wherein the predetermined mechanical boundary condition is set and maintained by actuating a brake system of the motor vehicle to brake at least one wheel of the motor vehicle (see at least abstract, [0003], [0004]: Reliable operation of the drive train is understood here to mean that, in particular, the external effects of the drive train, that is to say for example the acting torque at the driven wheels, correspond either to the setpoint functionality or else are changed into an operationally safe state. For example, in the case of a braked vehicle, in particular the stationary state of the driven wheels, is to be understood as an operationally safe state of the drive train. Another example of an operationally safe state is an active, in particular lower, short circuit of the electric motor. In this context, the lower half bridge of the power supply of the electric motor is short-circuited and the upper bridge remains open. The electric motor therefore outputs a low negative torque. By applying the specified examples, a drive train is therefore advantageously provided whose external effect either corresponds to a predefined setpoint functionality or assumes an operationally safe state, [0006]: inertia of the vehicle, [0008]: the drive assembly can be actively braked or the driven wheels are disconnected mechanically by opening a clutch or disconnecting a gearspeed of the transmission from the drive train, [0009]: This functionality advantageously provides the possibility of checking the malfunctioning of the drive train a further time in an operationally safe state. If the malfunctioning no longer occurs, the braking function is deactivated and the drive train is actuated normally again).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Bakhach by incorporating the teachings of Heyl in order to provide an operationally safe state and provide the possibility of checking the malfunctioning of the drive train.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakhach in view of Heyl and further in view of US 20170102425 (“Hao”)
As per claim(s) 3, Bakhach does not explicitly disclose wherein the at least one characteristic value determined is at least one of an electrical armature resistance, an electrical rotor resistance, inductance, and a main inductance of the electrical machine.
However, Hao discloses wherein the at least one characteristic value determined is at least one of an electrical armature resistance, an electrical rotor resistance, inductance, and a main inductance of the electrical machine (see at least [0013], [0023], [0040], “FIGS. 1A and 1B are simplified schematic diagrams of electric motor windings showing the effect of short circuits on winding inductance”, “The rotor 102 is inserted into a coaxial hollow cylindrical stator 110. The stator 110 includes a plurality of stator windings 112 arranged in a multiphase manner. The permanent magnet electric motor 100 includes a case having end caps (not shown), and the shaft 104 of the rotor 102 is rotatably mounted on bearing surfaces of the end caps. The cross-sectional view of the permanent magnet electric motor 100, in FIG. 2, is shown orthogonal to the axis of rotation 106 of the rotor 102. A rotational position sensor 114 (location shown conceptually in FIG. 2) is suitably mounted to monitor an angular position of the rotor 102, from which a rotational speed can be determined.”, “Equation (5) indicates that a current signature of a tested motor can be compared to a current signature of a known healthy motor in order to determine if the tested motor has an inductance that is out of proportion with the inductance of the known healthy motor. It can be seen in Equation (5) that the ratio is independent of current level. This means that a small testing current can be applied to the motor 100 and it doesn't impact the sensitivity of fault signature …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Bakhach by incorporating the teachings of Hao in order to aid in preventing motor damage or failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9673744.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668